Citation Nr: 1140929	
Decision Date: 11/03/11    Archive Date: 11/16/11

DOCKET NO.  09-23 336A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to reimbursement or payment for unauthorized medical services rendered in connection with a private hospitalization in Straub Clinic and Hospital from September 1, 2008, to September 18, 2008, under the Millennium Health Care and Benefits Act, Public Law 106-117 (38 U.S.C.A. §  1725).  

2.  Entitlement to reimbursement or payment for unauthorized medical services rendered for a service-connected disability in connection with a private hospitalization in Straub Clinic and Hospital from September 1, 2008, to September 18, 2008, under 38 U.S.C.A. § 1728.


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services




WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

According to the statement of the case, the Veteran had active service from April 1965 to May 1968.  

This matter came before the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision by the Medical Administration Service (MAS) of the VA Pacific Islands Healthcare Systems in Honolulu, Hawaii, which denied the claim for payment of unauthorized medical services rendered during a private hospitalization from September 1, 2008, to September 18, 2008, in Straub Clinic and Hospital.  The appellant appeared at a Board videoconference hearing in June 2011.  

The claim was initially denied under the Millennium Health Care and Benefits Act, Public Law 106-117 (codified at 38 U.S.C.A. §  1725).  In the statement of the case, however, the MAS cited only to 38 C.F.R. § 17.120, which is the regulation associated with 38 U.S.C.A. § 1728, and also pertains to reimbursement of unauthorized medical expenses, although in different circumstances.  The reasons for the decision given in the SOC were that the treatment was not for a service-connected disability (a criterion only under 38 U.S.C.A. § 1728) and that he had other insurance (a criterion found only in 38 U.S.C.A. § 1725, which was not cited in the SOC).  As discussed below, the Board finds that although the criteria under 38 U.S.C.A. § 1725 are not met as a matter of law, further development is required concerning entitlement under 38 U.S.C.A. § 1728.  To avoid any further confusion as to the scope of these two separate laws, and to streamline the remand development, as well as ensure that the Veteran is aware of the criteria need to establish his claim, the Board has bifurcated the claim into separate issues.  

The issue of service connection for below-the-knee amputation of the right lower extremity has been raised by the record; this matter should be REFERRED to the RO by the MAS for appropriate action.  

The issue of reimbursement or payment for unauthorized medical services rendered in connection with a private hospitalization in Straub Clinic and Hospital from September 1, 2008, to September 18, 2008, for a service-connected disability, under 38 U.S.C.A. § 1728, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Unauthorized medical services rendered at Straub Hospital and Clinic from September 1, 2008, to September 18, 2008, were covered, in whole or in part, by private insurance.  


CONCLUSION OF LAW

The criteria for reimbursement or payment, under the Millennium Health Care and Benefits Act, Public Law 106-117, for unauthorized medical services rendered at Straub Hospital and Clinic from September 1, 2008, to September 18, 2008, have not been met.  38 U.S.C.A. § 1725 (West 2002 & Supp. 2011); 38 C.F.R. §§ 17.1000-17.1002 (2011).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011)), imposes obligations on VA in terms of its duties to notify and assist claimants.  The Veteran was provided with notification of the evidence needed to substantiate his claim, under the Millennium Health Care and Benefits Act, Public Law 106-117, in March 2009, after the initial adjudication of his claim.  There is no basis on which the benefit could be granted under this law, however, and, therefore, any deficiencies in notice are nonprejudicial.  See Beverly v. Nicholson, 19 Vet. App. 394, 403-04 (2005); Valiao v. Principi, 17 Vet. App. 229, 231-32 (2003); Short Bear v. Nicholson, 19 Vet. App. 341, 344 (2005).  In addition, there is no reasonable possibility that any notice or assistance would aid the appellant in substantiating the claim.  Wensch v. Principi, 15 Vet. App. 362, 368 (2001).    

The veteran seeks payment or reimbursement for medical expenses incurred during private hospitalization from September 1, 2008, to September 18, 2008.  As indicated above, this decision only addresses the claim under the Millennium Health Care and Benefits Act, Public Law 106-117, codified at 38 U.S.C.A. § 1725.  See 38 C.F.R. §§ 17.1000-17.1002.  This law provides for the reimbursement of non-VA emergency treatment for which the veteran is personally liable in certain circumstances, regardless of service-connected status, if specified criteria are met.  38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002.  To be eligible for reimbursement under this law, all of the following conditions must be met:  

(a) The emergency services were provided in a hospital emergency department or a similar facility providing emergency care;

(b) A prudent layperson would have reasonably expected that delay in seeking immediate medical attention for the initial evaluation and treatment would have been hazardous to life or health;

(c) A VA or other Federal facility was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson;

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized).  

(e) The veteran was enrolled in the VA health care system at the time the emergency treatment was furnished and had received medical services under 38 U.S.C. Chapter 17 within two years before the non-VA emergency treatment;

(f) The veteran is financially liable to the non-VA provider of the emergency treatment;

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (emphasis added);

(h) The veteran has unsuccessfully exhausted claims reasonably available against a third party in the case of an accident or work-related injury; and

(i) The veteran is not eligible for reimbursement under 38 U.S.C. § 1728, which applies primarily to emergency treatment for a service-connected disability. 

38 C.F.R. § 17.1002 (2011).

Because all criteria must be met, the claim must be denied if there is a failure to satisfy any single criterion.  In this case, it is not disputed that the Veteran's private insurance covered part of the hospitalization costs.  Under 38 C.F.R. § 17.1002(g), reimbursement may not be provided if the veteran has coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment.  A "health-plan contract" includes an insurance policy.  38 C.F.R. § 17.1001(a)(1) (2011).  Because the Veteran's health insurance covered part of his expenses, he is not entitled to reimbursement under the Millennium Act.  

Thus, under the law as applied to the undisputed facts, the claim cannot be allowed.  As the law and not the evidence is dispositive concerning this issue, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426 (1994). 


ORDER

The criteria for reimbursement or payment, under the Millennium Health Care and Benefits Act, Public Law 106-117, for unauthorized medical services rendered at Straub Hospital and Clinic from September 1, 2008, to September 18, 2008, have not been met; to that extent, the appeal is denied.


REMAND

The Veteran claims reimbursement or payment of medical expenses incurred during a private hospitalization in Straub Clinic and Hospital from September 1, 2008, to September 18, 2008.  The circumstances leading up to the hospitalization began several days earlier, when the Veteran had been helping a friend of his operate heavy machinery.  Heat and steam had come through the engine in the area of the foot pedal, but due to his diabetic neuropathy, the Veteran did not feel the hot air and steam burning his feet until he saw his feet.  He initially sought treatment in a local hospital, Maui Memorial Medical Center (MMMC), on August 29, 2008.  On September 1, 2008, he was discharged so that he could transfer to the Straub Hospital's burn unit, located in Honolulu; he and his wife took a ferry to Oahu that day and he was admitted later than night, for thermal burns to both feet.  Records from Straub also show that he had arterial occlusive disease and/or peripheral vascular disease, and the right foot became gangrenous.  As a result of his multiple conditions, he underwent a below-the-knee amputation (BKA) of the right lower extremity.

When VA facilities are not capable of furnishing the care or services required, the VA may contract with non-VA facilities in order to furnish certain care, including hospital care or medical services for the treatment of medical emergencies which pose a serious threat to the life or health of a veteran receiving medical services in a Department facility until such time following the furnishing of care in the non-VA facility as the veteran can be safely transferred to a VA facility.  38 U.S.C.A § 1703(a)(3) (West 2002); 38 C.F.R. § 17.52 (2011). 

The admission of a veteran to a non-VA hospital at the expense of VA must be authorized in advance.  38 C.F.R. § 17.54 ; Malone v. Gober, 10 Vet. App. 539, 541 (1997).  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54 (2011).  In this case, the Straub Hospital contacted VA the day after the Veteran's admission, but the VA declined to authorize the Veteran's hospital expenses, because, at least in part, he was not receiving treatment for a service-connected condition. 

Reimbursement for unauthorized medical expenses may be granted pursuant to 38 U.S.C.A. § 1728.  Under that law, in order to be entitled to payment or reimbursement for medical expenses incurred without prior authorization from VA, all of the following must be shown:

(1) That the treatment was either for an adjudicated service-connected disability, or for a nonservice-connected disability associated with and held to be aggravating an adjudicated service-connected disability, or for any disability of a veteran who has a total disability permanent in nature resulting from a service-connected disability (or, under certain circumstances, when participating in a course of vocational rehabilitation under the auspices of VA); and

(2) that a medical emergency existed of such nature that delay would have been hazardous to life or health; and

(3) that VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  

38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120.

Although the Veteran did not receive any prior notice concerning this law and regulation, in the statement of the case, the MAS cited only to this regulation, i.e., 38 C.F.R. § 17.120, although the reason for the decision was that the care was not for a service-connected or adjunct condition, and that he had other insurance.  The existence of other insurance, however, only applies under the Millennium Act, as discussed above.  

At the time of the hospitalization at issue, the service connection was in effect for a number of disabilities, including diabetes mellitus, rated 20 percent disabling, under diagnostic code 7913.  The Board finds that the treatment was for this adjudicated service-connected disability.  In this regard, the medical records clearly establish that the burns to his feet were sustained due the Veteran's inability to sense the heat and steam, due to complications of his service-connected diabetes mellitus.  For example, according to a consultation on September 6, 2008, the Veteran had significant diabetic neuropathy, and, as a result, he did not feel any pain to the feet, and was not aware of the burns until he looked down.  

The record does not show that diabetic neuropathy was rated separately.  Under diagnostic code 7913, however, compensable complications of diabetes mellitus are to be rated separately unless they are part of the criteria used to support a 100 percent evaluation; noncompensable complications are considered part of the diabetic process under diagnostic code 7913.  38 C.F.R. § 4.119, Code 7913, Note (1) (2011).  Thus, complications, where present, are explicitly considered as part of the service-connected disability, whether rated separately or not.  This must be distinguished from the concept of secondary service connection, which requires a separate grant of service connection.  See 38 C.F.R. § 3.310.  In other words, complications of diabetes mellitus affect the severity of the service-connected condition, rather than the underlying question of service connection.  Although complications are not specifically defined by the regulation, in this case, besides the diagnosis of "diabetic neuropathy," the neuropathy has been described in the medical evidence as a complication of diabetes mellitus, and, hence, it falls within the parameters of the already service-connected diabetes mellitus.  

Concerning the presence of an emergency, the pertinent statute incorporates the "prudent layperson" standard, as defined in 38 U.S.C.A. § 1725.  See 38 U.S.C.A. § 1728(c) (West Supp. 2011).  As such, medical evidence is not necessary to establish the existence of an emergency on admission under the prudent layperson standard.  Swinney v. Shinseki, 23 Vet. App. 257 (2009).  An emergency is present if a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);  38 C.F.R. § 17.1002(b).  

The Veteran checked out of Maui Memorial, and then several hours later, checked into Straub Hospital, after taking a ferry from one island to another.  It is not clear whether the transfer to the other hospital was at the insistence of the Veteran, or whether the first hospital agreed that the specialized burn care provided by Straub Hospital was needed.  In any event, on admission to Straub, he was noted to be at significant risk for infection, and, by September 6, 2008, he was noted to have a limb-threatening problem secondary to extensive burns and also probably underlying arterial occlusive disease.  (Unlike the diabetic neuropathy, symptoms of which resulted in the burns, the vascular condition of the lower extremities was not an adjudicated service-connected disability at the time of the hospitalization.)  At that time, it was thought that at least a transmetatarsal amputation of the right foot was indicated, but after further tests, his condition was found to necessitate a BKA of the right lower extremity, which was performed on September 11, 2008.  The extent of the consequences of the burns supports a conclusion that an emergency was present on admission, according to a prudent layperson standard.  

An emergency exists, however, only until the point where the Veteran could have been transferred to a VA medical center (VAMC), according to the determination of a VA physician, based on sound medical judgment.  38 C.F.R. § 17.121 (2011).  Although the Veteran's hospitalization in Straub Hospital could be considered as a transfer to another facility, because 38 C.F.R. § 17.121 is limited by its terms to situations in which a medical emergency has been found to be present concerning a hospitalization, and the hospitalization at issue in this case is the Straub hospitalization, that provision does not apply to the initial admission in Straub Hospital.  If it did apply, more development would be required concerning the circumstances of the Veteran's discharge from MMMC.    

The final consideration is whether a VA facility or other federal facility was feasibility available.  38 C.F.R. § 17.120(c).  Although authorization of the Veteran's hospitalization in Straub Hospital was requested the day following admission, there is no indication that transfer to a VA or other federal facility was discussed.  In this case, the potentially available federal facility was apparently Tripler Army Medical Center (TAMC), located slightly less than 7 miles from Straub Hospital.  Thus, it must be determined whether the Veteran could have used such facility.  Pertinent to this matter is the testimony that at the time of this hospitalization, there was no VA triage or advice number to call, and the fact that the admission was on Labor Day.  It is not clear whether the Veteran was referring to the VA outpatient clinic on Maui, or the VAMC in Honolulu, which, according to its web site, uses TAMC or community hospitals for most inpatient treatment.   

Accordingly, the case is REMANDED for the following action:

1.  Because the Board finds that the Veteran September 1-18, 2008, hospitalization in Straub Clinic and Hospital was necessitated for treatment of burns caused by an adjudicated service-connected disability, 38 U.S.C.A. § 1728 is for application.  Therefore, provide the Veteran with VCAA notification concerning the evidence needed to substantiate a claim for reimbursement of unauthorized medical expenses, where a service-connected disability is involved, including the criteria set forth in 38 C.F.R. §§ 17.120, 17.121 (2011).  

2.  As discussed above, the Board finds that the admission to Straub Hospital on September 1, 2008, met the prudent layperson standard for a medical emergency.  Therefore, the MAS file should be sent to an appropriate VA medical doctor for an opinion as to whether at some point during the hospitalization, which extended until September 18, 208, the emergency ended such that the Veteran could have been transferred from Straub Hospital to a VAMC for continuation of treatment for his burns to the feet.  If the emergency ended prior to the Veteran's discharge, the date must be identified.

3.  The MAS must then determine whether VA or other federal facilities were feasibly at the time of the Veteran's hospitalization in Straub Hospital from September 1, 2008, to September 18, 2008.  This must include whether any such facilities were capable of treating the Veteran's burns, as well as whether treatment would have been refused.  To this end, the MAS must determine whether the Veteran would have been admitted, given the urgency of his condition, the distance of travel involved, the availability of a bed, the nature of the treatment required, and the priority level assigned to the Veteran at that time.  Any such facility should be identified.  

4.  Thereafter, review the appellant's claim for payment of unauthorized medical expenses incurred in connection with a hospitalization in Straub Clinic and Hospital from September 1, 2008, to September 18, 2008, under 38 U.S.C.A. § 1728 and 38 C.F.R. §§ 17.120, 17.121.  If the decision is less than a full grant of the benefit sought, the Veteran and his representative should be furnished a supplemental statement of the case, which provides citation to the relevant legal authority, and discusses all elements which have not been met.  After providing an opportunity to respond, the case should be returned to the Board 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


